Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 10/03/2022 has been entered. Claims 1-11 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 20120055250 A1) in view of You (US 20200341131 A1) and Matsuura (US 7643376 B2).

Regarding claim 1, Hashimoto teaches a transmission unit (8, 12) that transmits, a transmission wave encoded based on one or a combination of two or more surges of a plurality of surges which are respectively applied with frequency modulations (M sequence). (Paragraphs 91, 21, 51, Figs.3-4)

Hashimoto also teaches a reception unit (13(1), 13(2)) that receives a reception wave that is the transmission wave returned in response to reflection by an object. (Paragraph 61, Fig.3)

Hashimoto also teaches a detection processing unit (22) that detects information related to the object based on information acquired as a result of transmission and reception of the transmission wave and the reception wave. (Paragraphs 26, 87, Claim 6, Fig.4)

Hashimoto does not explicitly teach transmitting simultaneously with the other object detection devices, a plurality of chirp signals whose frequencies change in patterns different from one another and the one or the combination of two or more surges being different from those used in the other object detection devices

You teaches a plurality of chirp signals whose frequencies change in patterns different from one another. (Paragraphs 27, 103, 14, 85, Claim 1)

Matsuura teaches a transmission unit that transmits, simultaneously with the other object detection devices and the one or the combination of two or more surges being different from those used in the other object detection devices. (Col.2, lines 14-23, Col.7, line 63-Col.8, lines 19) Matsuura teaches “The transmitting signal may also be encoded with a code selected from a plurality of codes each having a same code length and a different code string for generating the transmitting wave. In this case, even if another position detecting apparatus is located adjacent to the position detecting apparatus 1, the position detecting apparatus 1 can reduce a malfunction due to detecting a transmitting wave from the another position detecting apparatus by using a code different from the another position detecting apparatus” Furthermore it is obvious, to one of ordinary skill in the art, from the above citation that even when the transmission unit of the position detecting apparatuses 1 (object detection devices) are transmitting signals simultaneously the code that is encoded to the signals are different in order reduce a malfunction due to detecting a transmitting wave from the another position detecting apparatus and thus the limitation is properly taught as claimed. 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hashimoto to incorporate a plurality of chirp signals whose frequencies change in patterns different from one another as taught by You in order to generate a higher range resolution and further modify Hashimoto to incorporate a transmission unit that transmits, simultaneously with the other object detection devices and the one or the combination of two or more surges being different from those used in the other object detection devices as taught by Matsuura in order to reduce a malfunction due to detecting a transmitting wave from the another position detecting apparatus. 

Regarding claim 10, the claim discloses substantially the same limitations, as claim 1. All limitations as recited have been analyzed and rejected with respect to claim 10, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 10 is rejected for the same rational over the prior art cited in claim 1.  

Regarding claim 2, Hashimoto teaches wherein the transmission unit (8, 12) transmits the transmission wave encoded based on one or a combination of two or more surges of a plurality of surges which are applied with the frequency modulations (M sequence). (Paragraphs 91, 21, 51, Figs.3-4) 

Hashimoto does not explicitly teach transmitting simultaneously with the other object detection devices, a plurality of chirp signals and applied with phase modulations such that phases different from one another are assigned and the one or the combination of two or more surges being different from those used in the other object detection devices.

You teaches a plurality of chirp signals and applied with phase modulations such that phases different from one another are assigned. (Paragraphs 27, 103, 14, 85, Claim 1)

Matsuura teaches a transmission unit that transmits, simultaneously with the other object detection devices and the one or the combination of two or more surges being different from those used in the other object detection devices. (Col.2, lines 14-23, Col.7, line 63-Col.8, lines 19)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hashimoto to incorporate a plurality of chirp signals and applied with phase modulations such that phases different from one another are assigned as taught by You in order to generate a higher range resolution and further modify Hashimoto to incorporate a transmission unit that transmits, simultaneously with the other object detection devices and the one or the combination of two or more surges being different from those used in the other object detection devices as taught by Matsuura in order to reduce a malfunction due to detecting a transmitting wave from the another position detecting apparatus.

Regarding claim 3, Hashimoto does not explicitly teach wherein the plurality of chirp signals include a first chirp signal whose frequency monotonically increases and a second chirp signal whose frequency monotonically decreases.

You teaches wherein the plurality of chirp signals include a first chirp signal whose frequency monotonically increases and a second chirp signal whose frequency monotonically decreases. (Paragraphs 8, 58, 140, Fig.6)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hashimoto to incorporate wherein the plurality of chirp signals include a first chirp signal whose frequency monotonically increases and a second chirp signal whose frequency monotonically decreases in order to generate a higher range resolution.


Regarding claim 7, the claim discloses substantially the same limitations, as claim 3. All limitations as recited have been analyzed and rejected with respect to claim 7, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 7 is rejected for the same rational over the prior art cited in claim 3.  

Regarding claim 4, Hashimoto teaches a correlation processing unit (103-104) that acquires a correlation value indicating a similarity between the transmission wave and the reception wave. (Paragraph 11)

Hashimoto also teaches the detection processing unit (22) detects the information related to the object based on a comparison result of the correlation value and a threshold value. (Paragraphs 11, 87, 84, Fig.4)

Regarding claim 8, the claim discloses substantially the same limitations, as claim 4. All limitations as recited have been analyzed and rejected with respect to claim 8, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 8 is rejected for the same rational over the prior art cited in claim 4.  

Regarding claim 5, Hashimoto teaches wherein the detection processing unit (22) detects, as the information related to the object, a distance - 21 -to the object based on a difference between a timing at which the transmission wave is transmitted and a timing at which the reception wave is received. (Paragraphs 11, 87, 84, Fig.4)

Regarding claim 9, the claim discloses substantially the same limitations, as claim 5. All limitations as recited have been analyzed and rejected with respect to claim 9, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 9 is rejected for the same rational over the prior art cited in claim 5.  

Regarding claim 6, Hashimoto teaches a transmission unit (8, 12) that transmits, a transmission wave encoded based on one or a combination of two or more surges of a plurality of surges which are respectively applied with frequency modulations (M sequence). (Paragraphs 91, 21, 51, Figs.3-4)

Hashimoto also teaches a reception unit (13(1), 13(2)) that receives a reception wave that is the transmission wave returned in response to reflection by an object. (Paragraph 61, Fig.3)

Hashimoto also teaches a detection processing unit (22) that detects information related to the object based on information acquired as a result of transmission and reception of the transmission wave and the reception wave. (Paragraphs 26, 87, Claim 6, Fig.4)


Hashimoto does not explicitly teach transmitting simultaneously with another object detection device, a single chirp signal whose frequency changes in a predetermined pattern and applied with phase modulations such that phases different from one another are assigned and the one or the combination of two or more surges being different from that used in the another object detection device.

You teaches a single chirp signal whose frequency changes in a predetermined pattern and applied with phase modulations such that phases different from one another are assigned. (Paragraphs 27, 103, 14, 85, Claim 1)

Matsuura teaches a transmission unit that transmits, simultaneously with another object detection device and the one or the combination of two or more surges being different from that used in the another object detection device. (Col.2, lines 14-23, Col.7, line 63-Col.8, lines 19) Matsuura teaches “The transmitting signal may also be encoded with a code selected from a plurality of codes each having a same code length and a different code string for generating the transmitting wave. In this case, even if another position detecting apparatus is located adjacent to the position detecting apparatus 1, the position detecting apparatus 1 can reduce a malfunction due to detecting a transmitting wave from the another position detecting apparatus by using a code different from the another position detecting apparatus” Furthermore it is obvious, to one of ordinary skill in the art, from the above citation that even when the transmission unit of the position detecting apparatuses 1 (object detection devices) are transmitting signals simultaneously the code that is encoded to the signals are different in order reduce a malfunction due to detecting a transmitting wave from the another position detecting apparatus and thus the limitation is properly taught as claimed.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hashimoto to incorporate a single chirp signal whose frequency changes in a predetermined pattern and applied with phase modulations such that phases different from one another are assigned as taught by You in order to generate a higher range resolution and further modify Hashimoto to incorporate a transmission unit that transmits, simultaneously with another object detection device and the one or the combination of two or more surges being different from that used in the another object detection device as taught by Matsuura in order to reduce a malfunction due to detecting a transmitting wave from the another position detecting apparatus.

Regarding claim 11, Hashimoto teaches a transmission unit (8, 12) that transmits, a transmission wave encoded based on one or a combination of two or more surges of a plurality of surges which are respectively applied with frequency modulations (M sequence). (Paragraphs 91, 21, 51, Figs.3-4)

Hashimoto also teaches a reception unit (13(1), 13(2)) that receives a reception wave that is the transmission wave returned in response to reflection by an object. (Paragraph 61, Fig.3)

Hashimoto also teaches a detection processing unit (22) that detects information related to the object based on information acquired as a result of transmission and reception of the transmission wave and the reception wave. (Paragraphs 26, 87, Claim 6, Fig.4)


Hashimoto does not explicitly teach transmitting simultaneously with another object detection device, a single chirp signal whose frequency changes in a predetermined pattern and applied with phase modulations such that phases different from one another are assigned and the one or the combination of two or more surges being different from that used in the another object detection device.

You teaches a single chirp signal whose frequency changes in a predetermined pattern and applied with phase modulations such that phases different from one another are assigned. (Paragraphs 27, 103, 14, 85, Claim 1)

Matsuura teaches a plurality of object detection devices and a transmission unit that transmits, simultaneously with another object detection device and the one or the combination of two or more surges being different from that used in the another object detection device. (Col.2, lines 14-23, Col.7, line 63-Col.8, lines 19, Col.8, line 59-Col.9, line 14) Matsuura teaches “The transmitting signal may also be encoded with a code selected from a plurality of codes each having a same code length and a different code string for generating the transmitting wave. In this case, even if another position detecting apparatus is located adjacent to the position detecting apparatus 1, the position detecting apparatus 1 can reduce a malfunction due to detecting a transmitting wave from the another position detecting apparatus by using a code different from the another position detecting apparatus” Furthermore it is obvious, to one of ordinary skill in the art, from the above citation that even when the transmission unit of the position detecting apparatuses 1 (object detection devices) are transmitting signals simultaneously the code that is encoded to the signals are different in order reduce a malfunction due to detecting a transmitting wave from the another position detecting apparatus and thus the limitation is properly taught as claimed.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Hashimoto to incorporate a single chirp signal whose frequency changes in a predetermined pattern and applied with phase modulations such that phases different from one another are assigned as taught by You in order to generate a higher range resolution and further modify Hashimoto to incorporate a plurality of object detection devices and a transmission unit that transmits, simultaneously with another object detection device and the one or the combination of two or more surges being different from that used in the another object detection device as taught by Matsuura in order to reduce a malfunction due to detecting a transmitting wave from the another position detecting apparatus.



Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive.

Regarding applicants arguments to claims 1, 6 and 10-11, applicant argues “In response, Applicants submit that claim 1 as amended distinguishes over the currently applied art because Matsuura fails to teach "simultaneously" transmitting. While transmissions may overlap in time, Matsuura does not teach simultaneous transmission.’ Examiner respectfully disagrees, Matsuura teaches “The transmitting signal may also be encoded with a code selected from a plurality of codes each having a same code length and a different code string for generating the transmitting wave. In this case, even if another position detecting apparatus is located adjacent to the position detecting apparatus 1, the position detecting apparatus 1 can reduce a malfunction due to detecting a transmitting wave from the another position detecting apparatus by using a code different from the another position detecting apparatus” (See Col.7, line 63-Col.8, lines 19) Furthermore it is obvious, to one of ordinary skill in the art, from the above citation that even when the transmission unit of the position detecting apparatuses 1 (object detection devices) are transmitting signals simultaneously the code that is encoded to the signals are different in order reduce a malfunction due to detecting a transmitting wave from the another position detecting apparatus and thus the limitation is properly taught as claimed.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645